IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                             )
                                              )       ID No. 1302015290
  v.                                          )       In and for Kent County
                                              )
JEMAL A. GREENE,                              )
                                              )
               Defendant.                     )


                                           O RDER

       On this 11th day of July, 2016, upon consideration of the Defendant’s Motion
For Postconviction Relief, the Commissioner’s Report and Recommendation and the
record in this case, it appears that:
       1. The Defendant, Jemal A. Greene (“Greene”), pled guilty on July 21, 2014, to
two counts of Possession of a Firearm by a Person Prohibited, 11 Del. C.
§1448(a)(9).1 In exchange for Greene’s plea, the State entered a nolle prosequis on the
remaining charges. The Court sentenced Greene, in accordance with the Plea
Agreement, to eleven years incarceration suspended after six years, minimum
mandatory, for probation.
       2. The Defendant did not appeal his conviction or sentence to the Delaware
Supreme Court; instead he filed, pro se, the pending Motion For Postconviction Relief
pursuant to Superior Court Criminal Rule 61. In his motion the Defendant raises the
following ground for relief: 1) ineffective assistance of counsel.
       3. The Court referred this motion to Superior Court Commissioner Andrea M.



       1
          Greene was a person prohibited, because he possessed the firearm while also possessing
heroin, 11 Del. C. §1448(a)(9).
State v. Greene
ID No. 1302015290
July 11, 2016

Freud pursuant to 10 Del. C. §512(b) and Superior Court Criminal Rule 62 for
proposed findings of facts and conclusions of law.
        4. The Commissioner has filed a Report and Recommendation concluding that
the Motion For Postconviction Relief should be denied, because it is procedurally
barred and completely meritless.
        5. The Defendant filed an Appeal from Commissioner’s Report and
Recommendation. The response does not advance his Motion for Postconviction
Relief in any substantive way.
        NOW, THEREFORE, after de novo review of the record in this action, and
for reasons stated in the Commissioner’s Report and Recommendation dated May 25,
2016,
        IT IS ORDERED that the Commissioner’s Report and Recommendation is
adopted by the Court, and the Defendant’s Motion for Postconviction Relief is denied
as procedurally barred and meritless.


                                               /s/ Robert B. Young
                                                      Judge

RBY/lmc
oc: Prothonotary
cc: The Honorable Andrea M. Freud
     Jason C. Cohee, Esq.
     Adam D. Windett, Esq.
     Jemal Greene, JTVCC




                                           2